

	

		II

		109th CONGRESS

		1st Session

		S. 1811

		IN THE SENATE OF THE UNITED STATES

		

			October 3, 2005

			Mr. Hatch (for himself

			 and Mr. Bennett) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior to study the

		  feasibility of enlarging the Arthur V. Watkins Dam Weber Basin Project, Utah,

		  to provide additional water for the Weber Basin Project to fulfill the purposes

		  for which that project was authorized.

	

	

		1.Short titleThis Act may be cited as the

			 Arthur V. Watkins Dam Enlargement Act

			 of 2005.

		2.FindingsCongress finds the following:

			(1)Arthur V. Watkins

			 Dam is a feature of the Weber Basin Project, which was authorized by law on

			 August 29, 1949.

			(2)Increasing the

			 height of Arthur V. Watkins Dam and construction of pertinent facilities may

			 provide additional storage capacity for the development of additional water

			 supply for the Weber Basin Project for uses of municipal and industrial water

			 supply and flood control.

			3.Authorization of

			 feasibility studyThe

			 Secretary of the Interior, acting through the Bureau of Reclamation, is

			 authorized to conduct a feasibility study on raising the height of Arthur V.

			 Watkins Dam for the development of additional storage to meet water supply

			 needs within the Weber Basin Project area and the Wasatch Front. The

			 feasibility study shall include such environmental evaluation as required under

			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and a

			 cost allocation as required under the Reclamation Project Act of 1939 (43

			 U.S.C. 485 et seq.).

		

